Beown, J.,
concurring: I did not have the advantage of hearing the argument in this case, but as my brethren are equally divided, from necessity I must give the casting vote.
After a careful examination of the record and briefs, I am convinced that there is no evidence of undue influence. It is therefore immaterial whether his Honor erred or not in his instruction upon the first issue, the jury having found in response to the second issue that -the testator had mental capacity sufficient to execute the will. The contention is that' the undue influence was exerted by Dr. Smith in an effort to induce the testator to make a will. There is evidence that the physician advised the testator that he could not probably recover and pressed upon him the necessity of making a will, .and that the physician brought a lawyer to the testator for that purpose. There is not a scintilla of evidence that Dr. Smith exerted any influence whatever as to what disposition the testator should make of his property. Not a single devise appears to have been the result of even a suggestion upon .the part of the doctor. There is no evidence that the influence of the physician was of such an overpowering kind that it subjugated the mind of the testator and made him express the will of the physician rather than his own. It seems to be very generally held that advice or suggestion do not constitute undue influence unless they are so strongly urged that the testator is unable to resist adopting them. Yorty v. Webster, 205 Ill., 630; Herbert v. Long, 15 Ky., 427; O’Brien’s Appeal, 100 Me., 156.
This rule is especially true where the suggestion is directed only to the making of a will in general, and not as to what it should contain. It is not contended that Dr. Smith exerted his influence in favor of any particular. person. There is not a scintilla of evidence that he exerted any influence whatever in shaping the disposition made of the testator’s property. It is contended that when he urged the' testator to make a will that he was using his influence adversely to the interest of the heirs at law. I am not impressed with the force of this suggestion for the reason that the testator had a perfect right to devise his property to his *143beirs at law if be saw fit to do so. There is nothing in the record tending to prove that there was any influence exerted upon the testator to prevent such devise.
The testimony of Mr. Whedbee, who wrote the will, and who is a lawyer well known to be of the highest personal honor, indicates clearly that the testator knew to whom he was giving his property, and the extent of his benefactions. He remembered the churches that he was associated with and the parties nearest in blood and affection. The relatives to whom he gave his property, as soon as they heard of his sickness, came from a distance and braved the dangers attendant upon his disease. They stayed with and nursed him, though one of them was herself an invalid. These objects of his bounty were not with him at the time, and never knew of the execution of the will until after it was made.
I am of the opinion that the judgment should be affirmed.